MEMORANDUM OPINION
                                       No. 04-11-00912-CV

                    Robert SCHORR, ESI Holdings, LLC, and Learn Safe, Inc.,
                                        Appellants

                                                  v.

                                  DUNN & LINDBERG, L.L.P.,
                                          Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-CI-18149
                           Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 2, 2012

DISMISSED

           Robert Schorr, ESI Holdings, LLC, and Learn Safe, Inc. appealed the trial court’s

judgment signed November 7, 2011, in favor of Dunn & Lindberg, L.L.P. The appellants’ brief

was originally due February 8, 2012; however, the court granted an extension of time until

March 9, 2012, to file the brief. Neither the brief nor a motion for extension of time was filed.

On March 30, 2012, we ordered appellants to file their appellant’s brief or a motion for extension

of time not later than April 9, 2012. We advised appellants that failure to timely comply with the
                                                                                    04-11-00912-CV


order would result in the appeal being dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a); see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed

to comply with a court order within the time provided). Appellants have not filed a brief or a

motion for extension of time and have not otherwise responded to our March 30, 2012 order.

       We therefore dismiss this appeal and order all costs taxed against appellants.



                                                     PER CURIAM




                                               -2-